Title: Mary Palmer to Abigail Adams, 11 December 1785
From: Palmer, Mary
To: Adams, Abigail


     
      Germantown Decr. 11th. 1785
     
     This is the fourth attempt my Dear Madam that I have made to reply to your unmerited favour of the 30th. of April last, long since reciev’d, but ill health and dejection of Spirit have hinder’d me from writing, for what cou’d I write that cou’d give you half the entertainment, that excellent Letter gave us? Nothing certainly; I will not therefore attempt it. Your recollection of the Scenes of our Youth does me honour as it then gave me pleasure. We are apt perhaps to look back on those Scenes which Youth and Novelty made pleasing, as if there was nothing left equally agreable. Yet I believe there are pleasures fitted for every state of life if we had but the patience to seek for them and the humility to enjoy them; that we are not what we were, gives us unnecessary pain and aggravates our real distresses to a monstrous bulk. Perhaps this has been too much the case with your poor friend, but to be essteem’d by Mrs. Adams will lighten the burden and give me better Spirits.
     Your descriptions of the Churches of France and their admirable Architecture, Statues, Paintings, Lights &c, are beyond my simple imagination grand; I could wish to see them and to hear the heavenly harmony with which on certain Occasions they are fill’d. The Masses and other Ceremonials of the Romish religion must tend to solemnize the heart, while they are new, but when used to them who so indifferent As the votarys of that Church; if we may believe what History tells us, that there are more unbelievers in the dominions of those who profess that religion than in all the other Christian Countrys. Yet I dare say there are many good pious People among them, who will do honour to the Christian religion by their practise. Thank God the religious Inquisition is not establish’d in France, tho’ the political one is, what a tyranny! Your Account of the unhappy Lady who suffer’d by it affected us much, poor lady! Did you ever hear any more of her? Those dreadful engines the Letters de Cachet, make me tremble at the Idea of Arbitrary Power. It is for the honour of the present Monarch that he has mitigated their rigour, their absolute disuse might be still more for his honour; how glorious is it for a King to trust solely to the Affection of his people for the Safety of his person and Authority? But I suppose the Change must be by degrees, for a people born to Slavery and crouching under their burdens, if set too soon at liberty wou’d run into absurd licenciousness and really need those fetters to restrain them from Anarchy. Perhaps by education of the Youth and by gently relaxing the reins of Government, they may in time be as free as the rights of human Nature require and if America can Set the example of freedom to all Mankind and will do it by ceasing from enslaving the Africans, She will have a glorious boast. The whole world may then thank and applaud the virtuous people, who young as they are, cou’d thus give freedom to the Bondslaves of every Nation. At the beginning of the Contest with Great Britain such were, or seem’d to be the wish of us all. At this time the fashion seems to be, each one to oppress his Neighbour, the People Suffer, and the Lawyers thrive by fomenting divisions. Compassion and forbearance are out of taste. Yet in the year 74 and 5 we had no need of law, and every body paid their debts as soon as they cou’d, and seem’d more honest than they are now.
     Our taxes come very heavy upon us, Our Money is very Scarce and every one is pressing, so that with reputed freedom we are really Slaves to each other. But I correct myself, I ought by no means to write politicks to a lady so greatly my superiour.
     Your Discription of Notre Dame, made me wish to see it, but for all the curiosities of the Old countries, I wou’d not Suffer the fatigue of crossing the Sea, not even to see the King of France in the Ceremonials of giving thanks for the Birth of Prince Charles-Louis.
     My health and spirits wou’d not allow me to take that pleasure in those grand parades, that I shou’d if well and easy, for I am far from pretending to despise those scenes of pageantry. You Say well my dear Madam that “Majesty derives a Grace from State.” It must be so for what insignificant individuals wou’d most Monarchs be in the eyes of the Multitude if they were not thus royally attended.
     It is time for me to come pretty soon to a conclusion as the letters must go I suppose tomorrow. Mr. Storer favor’d us with a visit yesterday, he bro’t his sister with him, they dined with us. Mr. Thaxter and Cousn. Lucy came in another Chaise but were engaged to dine at their Uncle Quincys so we saw but little of Mr. Thaxter, this was his second visit to us since he return’d from Europe. He seems entirely engaged at Haverhill, perhaps some fair Nymph has him fast in her chains. He was told so and did not deny it. He appear’d just as easy and agreable as he used to be and far enough from finical.
     Mr. Storer I say nothing of, as you are fully acquainted with his amiable character. His Sister is a fine young lady, very tall and extremely industrious at her needle—too much so I shou’d think for her health, as she abridges herself of exercise and sleep to accomplish what she supposes to be her duty. Mr. Storer spoke highly of Miss Adams. My or rather Our Opinion of her left us no room to doubt of his praises being her due.
     Master Adams I have not seen since he first went to France and I dare say shou’d not know him again, but by all accounts he bids fair to make a shining figure in the World.
     Master Charles has often favour’d us with his visits in company with his Cousin Billy, in the vacations, and seems quite delighted with fishing, tho’ I think both of them are liable to bad luck. They came one Morning and were to catch fish enough for our Dinner and enough to carry home besides for Supper. The wind and tide were both unfavourable, so we tho’t fit to get something else for dinner, and sent for them at half past one. They had caught nothing fit to eat and had excellent Appetites for our homespun Dinner.
     Master Tommy I have not seen for a long time,  he is very promising, and exceedingly playful .
     Our Own particular family is much as it was.
     Becky Leppington has been with us near 5 Months as ly visitor and has been of Signal Service to us, for soon After she came our Tommy Field was as it was then tho’t Mortally wounded with a Scythe. The Doctor was bro’t to him in less than an hour after the Accident but gave us little hopes of his life. Miss Becky constantly attended him and dress’d his Wounds for many weeks. He was unable to do any labour for 10 Weeks, but as he had no fever and was careful in his Diet he is happily recover’d, and gone to a ship Carpenters trade. He had been gone about 6 Weeks.
     I am glad that John makes so good a Servant, he was always faithful while with us, I hope his health may be re-establish’d. I am really oblig’d to conclude abruptly as my paper is out. My love to Miss Adams, when I can I will write to her. Every one here esteems & loves all your family. I am Madam, your obliged
     
      Polly Palmer
     
    